UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1105



KENNETH LEE WALDEN,

                                              Plaintiff - Appellant,

           versus

SCOTT A. FRAME, individually and in his
official     capacity;    ROGER    ROBINSON,
individually and in his official capacity;
CITY OF CHARLESTON, WEST VIRGINIA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-03-225-2)


Argued:   October 27, 2004              Decided:     December 16, 2004


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Peter Dwight Van de Vate, Knoxville, Tennessee, for
Appellant. Michael Deering Mullins, STEPTOE & JOHNSON, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Lee Walden appeals from a grant of summary judgment

awarding qualified immunity to law enforcement officers on his

constitutional claims.   Walden contends the officers violated his

constitutional rights by conducting an illegal Terry stop.

     We review the grant of summary judgment de novo. We have

reviewed the record, briefs, and applicable case law on this

matter, and we have had the benefit of oral argument.   Our careful

review persuades us that the district court was correct in finding

that, under the facts presented, a reasonable officer would not

have known that the officers’ Terry stop was unconstitutional.

Accordingly, we affirm the judgment in favor of the officers on the

reasoning of the district court.      See Walden v. Frame, C.A. No.

2:03-00225 (S.D.W.V. Dec. 9, 2003).

                                                           AFFIRMED




                                 2